Claimant appeals from decision and finding of the State Industrial Board holding that claimant was hired jointly with her husband as superintendents of premises operated by the employer-respondent. It is alleged that in the course of her employment claimant accidentally injured her eye which resulted in a 100 per cent loss of use. After hearing the evidence a finding was made that claimant did sustain such accidental injury and an award was made accordingly. The award has been paid. The sole question here is that of joint employment and the State Industrial Board has found as a fact that the claimant and her husband were hired jointly. There is ample evidence to support such finding of joint employment. The finding of the State Industrial Board should be affirmed. Decision unanimously affirmed, without costs. Presentj — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.